— Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County (Linakis, J.), imposed October 18, 1990, the sentence being an indeterminate term of 2 Vs to 7 years imprisonment, upon his conviction of reckless endangerment in the first degree, after a plea of guilty.
Ordered that the sentence is affirmed.
Despite extensive admonitions that he would be sentenced to a maximum allowable term of incarceration should he fail to appear for sentencing, the defendant did not appear as directed. Inasmuch as he was warned and has failed to offer any excuses for his absence, even in his appellate brief (see, People v Stevens, 159 AD2d 662), the imposition of sentence in absentia was not improper (see, People v Scott, 188 AD2d 1091; People v Harris, 169 AD2d 733, affd 79 NY2d 909). Nor is the sentence excessive under the circumstances of this case (see, People v Harris, supra; People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, Lawrence, Miller and Pizzuto, JJ., concur.